Citation Nr: 0635807	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  06-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, prior to January 23, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, after January 23, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1948, and from September 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued the veteran's 
noncompensable rating.  Increases were granted in June 2005 
and March 2006.

In November 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  Prior to January 23, 2006, the veteran manifested Level 
III hearing in both ears under Table VI; alternatively, he 
manifested Level V in the left ear under Table VIA.

2.  Since January 23, 2006, the veteran has manifested Level 
IV hearing in the right ear and Level VI in the left ear, 
under Table VI.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met prior to January 23, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2006).

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss are not met since January 23, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  He was 
instructed to submit any evidence in his possession that 
pertained to his claim.  In August 2006, he was informed of 
the process by which increases are granted and effective 
dates are established.  Thus, the veteran has been able to 
participate effectively in the processing of his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  All identified and available treatment records have 
been secured throughout the appellate period.  The veteran's 
hearing acuity has been medically evaluated on four occasions 
in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's service-connected hearing loss carries a 10 
percent rating prior to January 23, 2006, and a 20 percent 
rating from that date forward.  Relevant case law provides 
that the assignment of disability ratings for hearing 
impairment is to be derived by the mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

On audiological evaluation in November 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
65
65
LEFT
55
55
70
70
70

The puretone threshold average from 1000 to 4000 hz recorded 
for the right ear was 61 decibels, and was 66 decibels for 
the left ear (incorrectly noted on the exam report as 68 
decibels).  Speech audiometry revealed speech recognition 
ability of 90 percent in both the right and left ears.  The 
diagnosis was mild to moderate sensorineural hearing loss 
(SNL) on the right, and moderate severe to severe SNL on the 
left.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of III for the each ear (58 to 73 average 
puretone threshold, with between 84 and 90 percent speech 
discrimination).    Entering the category designation of III 
for the right ear and III for the left ear into Table VII 
produces a noncompensable disability percentage evaluation 
under Diagnostic Code 6100.

However, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hz) is 55 
decibels or more, as is the case here for the left ear, the 
Roman numeral designation is determined from either Table VI 
or Table VIA, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(a).
Table VIA calculates the numerical designation based on 
puretone threshold average only.  Under this table, the 
veteran's left ear hearing merits a designation of V.  
Entering a III for the right and V for the left ear into 
Table VII, his bilateral hearing loss warrants a 10 percent 
rating. 

In February 2005, the veteran again underwent evaluation.  At 
this time, the level of hearing acuity in the 3000 hz range 
was not calculated.  Thus, the findings cannot be compared to 
the rating schedule.  

The veteran's August 2005 exam, however, yielded these 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
65
75
65
LEFT
40
50
70
75
80

This results in a puretone average of 66 decibels in the 
right ear and 69 decibels in the left.  Speech recognition 
scores were 60 percent on the right, and only 46 on the left.  
While good response was noted on the pure tone testing, the 
examiner found the veteran to be uncooperative on the word 
exam; thus, those percentage scores are not reliable and must 
be disregarded, preventing a rating under Table VI based on 
this exam.  Furthermore, while Table VIA is applicable to the 
right ear, it is not applicable to the left, because the 
puretone threshold is not above 55 decibels at the 1000 hz 
level.  A bilateral reading is not possible based on these 
results.

It is not until audiological testing on January 23, 2006 that 
reliable results altering the level of compensation are noted 
on exam.  At that time, the following findings were made
:



HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
60
75
65
LEFT
40
55
70
75
75

Puretone average for the right ear is 63 decibels, while it 
is 69 decibels for the left ear.  Speech recognition scores 
were 76 percent on the right, and 74 percent on the left.  
Reliability was not called into question.  Using Table VI, 
this results in a designation of IV on the right and VI on 
the left.  Applying those values into Table VII results in 
the 20 percent rating that the veteran was assigned as of the 
date of that examination.

The veteran's left ear may be considered under Table VIA, 
because he distinguished more than 55 decibels at the 
qualifying levels.  This, however, would result in a 
designation of V for his left ear, which yields a lesser 
percentage (10 percent) than that under Table VI.

While the veteran's hearing acuity is, without doubt, limited 
and does require the use of hearing aids, the evidence fails 
to show levels of hearing loss requisite for a rating higher 
than 10 percent prior to the January 2006 examination.  
Additionally, the evidence including and subsequent to that 
examination fails to show that a rating higher than 20 
percent is warranted from that point forward.  As the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for hearing loss, the benefit of the 
doubt provision does not apply.


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss prior to January 23, 2006 is denied.

An evaluation in excess of 20 percent for bilateral hearing 
loss since January 23, 2006 is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


